DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the preliminary amendment filed on 3/17/2020. Currently claims 1-10, 26 and 35-43 are pending in this application. 

Allowable Subject Matter
Claims 1-10, 26 and 35-43 are allowed.
The following is an examiner’s statement of reasons for allowance:
Caceres et al. (US 2016/0344560 A1), hereinafter, “Caceres”, Saif et al. (US 2014/0359295 A1), hereinafter, “Saif” and Khan et al. (US 2016/0286391 A1), hereinafter, “Khan” have been found to be the closest prior arts. 
Caceres discloses a policy server that is associated with a secure element owner receives a request, from a service provider, to provision access, by an application, to the secure element. The policy server creates, in response to the request, a policy ticket, for the service provider, that defines privileges for the service provider to create a security domain or a new profile within the secure element. The policy server provides, to a service provider trusted service manager (TSM), the policy ticket and a signed certificate, the signed certificate corresponding to a root certificate that is inserted into a Controlling Authority Security Domain (CASD) portion of the secure element prior to receiving the request. When the CASD receives the policy ticket and signed certificate from the service provider TSM, the CASD validates based on the root certificate and provisions access to the secure element based on information in the policy ticket.
Saif discloses a method for transferring control of a security module from a first entity to a second entity. The security module has a first security domain controlled by the first entity by at least one first secret control key specific to the first entity, and a second security domain, the second domain containing a private key and a certificate of a public key of a controlling authority. The method includes: receiving a request to obtain the certificate; sending the certificate; receiving data encrypted by the public key of the certificate, the data including at least one second secret control key specific to the second entity; decrypting the data; verifying the data; and if the verification is positive, replacing the at least one first secret control key by the at least one second secret control key.
Khan discloses a first electronic device (such as a cellular telephone) that includes a secure element. In response to a challenge and a request for a secure-element identifier associated with the secure element, which are received from a second electronic device (such as a trusted services manager that loads content onto the secure element), the secure element provides to the second electronic device: the secure-element identifier, a certificate associated with a provider of the secure element, and a digital signature. The digital signature may include a signed version of the challenge and the secure-element identifier, which are encrypted using an encryption key associated with a provider of the secure element. In this way, the second electronic device may certify the secure element.
However, Caceres, Saif and Khan either alone or in combination fail to teach or suggest “wherein the certificate and the private key signature enable the target SD to perform trust verification on the TA entity via a server and; obtaining a first key of the target SD when the trust verification of the TA entity succeeds” as required by Claim 1 and when taken in the context of the claim as a whole. Similarly Caceres, Saif and Khan either alone or in combination fail to teach or suggest “wherein the target SD corresponds to a target card application; sending, the certificate and the private key signature to a server to enable the server to perform trust verification on the TA entity and receiving, a response message from the server when the trust verification of the TA entity succeeds and responsively sending a first key of the target SD to the TA entity” as required by Claim 8 and when taken in the context of the claim as a whole. Finally, Caceres, Saif and Khan either alone or in combination fail to teach or suggest “enable the target SD to perform trust verification on the TA entity; and receive, using the transceiver; acknowledgement information from the target SD when the trust verification of the TA entity succeeds, wherein the acknowledgement information instructs the TA entity to establish a trust association with the target SD, and wherein the acknowledgment information comprises a first key of the target SD ” as required by Claim 26 and when taken in the context of the claim as a whole. Dependent claims are allowed due to dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pusuluri et al. (US 2015/0310432 A1).
Golla et al. (US 2016/0099923 A1).
Cho et al. (CN 114762290 A).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH PALIWAL whose telephone number is (571)270-1807.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 5712723685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOGESH PALIWAL/           Primary Examiner, Art Unit 2435